Citation Nr: 1720394	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as secondary to in-service exposure to ionizing radiation. 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from June 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was previously before the Board in October 2013, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.
 

FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran had significant exposure to ionizing radiation during service; prostate cancer did not have its clinical onset in service and is not otherwise related to active duty; prostate cancer did not manifest itself within the first post-service year. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in April 2008, June 2008 and August 2008 satisfied the VCAA notice requirement for his service connection claim because they provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the January 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Additionally, in accordance with the October 2013 remand directives, the Veteran's claims file was forwarded to the Under Secretary for Health for a dose estimate based on his verified participation in Project Crested Ice and was subsequently referred to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.11(c) for an opinion regarding whether it is at least as likely as not that the Veteran's prostate cancer resulted from his exposure to radiation in service.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran was not afforded a medical examination with respect to his claim.  However, as outlined in further detail below, there is no competent evidence of significant ionizing radiation exposure in service, the Veteran does not otherwise contend that his prostate cancer is related to service, and there is no medical evidence to suggest that his prostate cancer is related to service.  Therefore, a VA examination is not required.  38 U.S.C.A. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii). 

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has thoroughly reviewed all of the evidence available in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran's prostate cancer, a radiogenic disease under 38 C.F.R. §  3.311(b)(2), was first diagnosed in December 2007 and therefore satisfies the timing requirement of 38 C.F.R. § 3.311(b)(5).

The Veteran contends that he was exposed to radiation during his participation in Project Crested Ice, a recovery operation of B-52 wreckage with nuclear weapons onboard in Greenland in January 1968.  In January 2009, the RO submitted a radiation dose inquiry to the Air Force Medical Support Agency (AFMSA).  A March 2009 memorandum from AFMSA states that although they were unable to locate a DD 1141 Record of Occupational Exposure to Ionizing Radiation for the Veteran, they were able to verify his participation in Project Crested Ice. 

In the AFMSA memorandum, there is a reference to a May 2002 Air Force Surgeon General's Office report, which re-evaluated the radiation exposure for personnel who participated in Project Crested Ice and confirmed that the exposures "were not significant."  Based on this March 2009 AFMSA memorandum, the RO did not refer the claims file to the Under Secretary for Health for preparation of a dose estimate. 

In the October 2013 remand, the Board requested that the Veteran's claims file be forwarded to the Under Secretary of Health to prepare a radiation dose estimate and subsequently referred to the Under Secretary for Benefits to determine if it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to radiation in service.  In response to the Board's remand directives, the RO requested a radiation opinion in February 2016.  

In a January 2017 memorandum, the Director, Post 9/11 Environmental Health Program responded to the request for radiation exposure for the Veteran and relied on the Thule Nuclear Weapons Accident Dose Evaluation Report that was prepared for the United States Air Force by Labat-Anderson, Inc.  The report summarizes the radiation doses during Project Crested Ice as follows: "...Operation Crested Ice was conducted safely without significant exposures to plutonium.  ... The highest values for tritium were well below the annual limit of intake and produced CEDEs of much less than 1 rem."  See, January 2017 Radiation Review Memorandum

The memorandum continued on to further state "The Health Physics Society, in their position statement PS010-3, Radiation Risk in Perspective, dated May 2016, states that '[t]he average annual equivalent dose from natural background radiation in the United States is about 3 mSv [0.3 rem].... However, below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero.'" Accordingly, the Director, Post 9/11 Environmental Health Program, concluded that "[s]ince the Veterans' lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background, it is our opinion that it is unlikely that prostate cancer was caused by exposure to ionizing radiation during military service."  See, January 2017 Radiation Review Memorandum. 

Subsequently, the Director of Compensation Service issued an Advisory Opinion following the receipt and review of the January 2017 Radiation Review Memorandum.  The Advisory Opinion concluded that, as a result of a medical opinion received from the Under Secretary for Health which stated that it is unlikely that the cancer resulted from ionizing radiation in service and following a review of the evidence in its entirety, "there is no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service."  See, January 2017 Advisory Opinion. 

In this case, the Veteran does not meet the criteria for a "radiation exposed veteran" because the record clearly establishes that he was not involved in atmospheric testing of nuclear devices or was a prisoner of war in World War II and was not involved in the occupation of Japanese cities in 1945 and 1956.  The Veteran also does not have a disease as set forth under 38 C.F.R. § 3.309(d).  Accordingly, presumptive service connection for prostate cancer under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is not established.  

While the Board does not doubt that the Veteran sincerely believes that his prostate cancer is related to his active service and participation in Project Crested Ice, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  While a layperson is competent to identify symptoms and some simple conditions, a layperson is not competent to identify a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davison v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board notes that while in this case, the Veteran seeks to offer an etiology opinion rather than provide a diagnosis, it still finds the reasoning of Jandreau to be applicable.  The Board finds that the question of whether the Veteran currently has a prostate condition due to his exposure to ionizing radiation in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Accordingly, the Veteran's opinion of the etiology of his current disability is not competent evidence and is afforded low probative weight.  The Board further finds that the memorandum provided by the Directors of the Post 9/11 Environmental Health Program and Compensation Service supports the conclusion the Veteran has not been exposed to significant levels of ionizing radiation, and therefore, the preponderance of the evidence is against a finding that the Veteran's prostate cancer was caused by his exposure to radiation in service.
 
Additionally, the Veteran has not proposed, nor does the evidence suggest, any other relationship between the Veteran's prostate cancer and his active military service, besides the exposure to ionizing radiation.  The competent evidence of record does not show that the Veteran's prostate cancer had its onset in service or is otherwise related to his military service.  In this regard, as noted above, the Veteran's prostate cancer was not diagnosed until December 2007, approximately 39 years after his discharge from service.  There is also no evidence that the Veteran was diagnosed with any prostate condition in service or within one year following service.  

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for prostate cancer pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) as a chronic disease, and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Entitlement to service connection for prostate cancer to include as secondary to in-service exposure to ionizing radiation is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


